Case 1:19-cv-01870-RM-GPG Document 106 Filed 07/16/20 USDC Colorado Page 1 of 12




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-01870


    G.A. RESORT CONDOMINIUM ASSOCIATION, INC., a
    Colorado Nonprofit Corporation,

            Plaintiff,

    v.

    ILG, LLC., a Delaware limited liability company, et al.,

            Defendants.



                         STIPULATED PROTECTIVE ORDER REGARDING
                         CONFIDENTIALITY OF DISCOVERY MATERIALS,
                          PRIVILEGED DOCUMENTS AND INADVERTENT
                           DISCLOSURE OF PRIVILEGED DOCUMENTS


          Based on the stipulation of Plaintiff G.A. Resort Condominium Association, Inc. (the

   “Association”) and Defendants ILG, LLC, Chicago Title Timeshare Land Trust, Inc., Grand

   Aspen Lodging, LLC, HPC Developer, LLC, HPC Owners’ Association, Inc., HV Global Group,

   Inc., HV Global Management Corporation, and Marriott Vacations Worldwide Corporation

   (collectively, “Defendants,” and, together with the Association, the “Parties”), and all the files,

   records, and proceedings in this action, IT IS HEREBY ORDERED that Confidential

   information be disclosed only as follows:

          1.       As used in this Stipulated Protective Order Regarding Confidentiality of

   Discovery Materials (“Protective Order”), these terms have the following meanings:

                   a. “Attorneys” means counsel of record and their respective partners, of counsel,
                      associates, paralegals, and similar professional or paraprofessional staff;
Case 1:19-cv-01870-RM-GPG Document 106
                                   103 Filed 07/16/20
                                             07/15/20 USDC Colorado Page 2 of 12




                  b. “Confidential” documents are documents designated pursuant to paragraph 2;

                  c. “Documents” are all materials within the scope of Fed. R. Civ. P. 34;

                  d. “Outside Vendors” means messenger, copy, coding, and other clerical-service
                     companies or individuals not employed by a party or its Attorneys but
                     providing litigation support; and

                  e. “Written Assurance” means an executed document in the form attached as
                     Exhibit A.

          2.      A Party may designate as “Confidential” only those documents that constitute,

   contain, reveal or disclose trade secrets, proprietary or other confidential research, development,

   commercial or competitively sensitive information within the scope of Fed. R. Civ. P.

   26(c)(1)(G), including documents produced in discovery, interrogatory responses, other written

   discovery responses, or portions of transcripts of depositions or hearings. Mass or indiscriminate

   designations of documents as Confidential without considering the appropriateness of that

   designation for the documents being produced is prohibited; provided, however, that this does

   not prohibit the designation of specific categories of documents (e.g., non-public Board minutes,

   internal/non-public financial statements; non-public marketing plans; non-public competitive

   analyses).

          3.      All Confidential documents and information, along with the information

   contained in the documents, shall be used solely for the purpose of this action, and no person

   receiving such Confidential documents or information shall, directly or indirectly, transfer,

   disclose, or communicate in any way the contents of the documents or information to any person

   other than those specified in this paragraph or paragraph 4 below. Any other use is prohibited.

          4.      Access to any Confidential document or information shall be limited to:

                  a. the Court and its staff;

                  b. Attorneys, their law firms and their Outside Vendors;



                                                    2
Case 1:19-cv-01870-RM-GPG Document 106
                                   103 Filed 07/16/20
                                             07/15/20 USDC Colorado Page 3 of 12




                  c. persons shown on the face of the document to have authored or received it;

                  d. court reporters retained to transcribe testimony;

                  e. the parties, and employees and former employees of the parties, and third
                     party witnesses or deponents who have knowledge relevant to this litigation;
                     and

                  f. outside independent persons (i.e., persons not currently or formerly employed
                     by, consulting with or otherwise associated with any party) who are retained
                     by a party or its Attorneys to furnish technical, consulting or expert services,
                     or to provide assistance as mock jurors or focus group members or the like, or
                     to give testimony in this action.

          5.      Non-parties producing documents in the course of this action pursuant to

   subpoena may also designate documents or information as Confidential subject to the same

   protections and constraints as the parties. A copy of this Protective Order may be served along

   with any subpoena served in connection with this action. All documents or information

   produced by such non-parties shall be treated as Confidential for a period of 14 days from the

   date of their production, and during that period any party may designate such documents or

   information as Confidential pursuant to the terms of this Protective Order.

          6.      Each person appropriately designated pursuant to paragraph 4(f) to receive

   Confidential documents or information shall execute a “Written Assurance” in the form attached

   as Exhibit A. Opposing counsel shall be notified at least ten days before disclosure to any such

   person who is known to be a current employee of any competitor of the party whose designated

   documents or information are sought to be disclosed. Such notice shall provide a reasonable

   description of the position of the competitor’s employee to whom disclosure is sought sufficient

   to permit objection to be made. If a party objects in writing to such disclosure within seven days

   after receipt of notice, no disclosure shall be made until the party seeking disclosure obtains the

   prior approval of the Court or the objecting party.




                                                    3
Case 1:19-cv-01870-RM-GPG Document 106
                                   103 Filed 07/16/20
                                             07/15/20 USDC Colorado Page 4 of 12




          7.      Any portion of a deposition taken in this action satisfying the requirements of

   Paragraph 2, above, may be designated as Confidential and thereby obtain the protections

   accorded other Confidential documents and information. Confidentiality designations for

   portions of depositions (by page and line number) shall be made by written notice to the other

   party within 30 days of receipt of the transcript. Unless otherwise agreed, depositions shall be

   treated as Confidential during the 30-day period following receipt of the transcript. The

   deposition of any witness (or any portion of such deposition) that includes Confidential

   information shall be taken only in the presence of persons who are qualified to have access to

   such information.

          8.      Any party who inadvertently fails to identify documents or information as

   Confidential shall, promptly upon discovery of his, her or its oversight, provide written notice of

   the error and substitute appropriately-designated documents. Any party receiving such

   improperly-designated documents or information shall retrieve such documents or information

   from persons not entitled to receive those documents and, upon receipt of the substitute

   documents or information, shall return or destroy the improperly-designated documents. The

   reasonable cost of doing so shall be reimbursed by the party who inadvertently misidentified the

   documents.

          9.      Any document falling within the scope of any request for production or subpoena,

   and not otherwise objected to, that is withheld on the basis of a claim of attorney-client privilege,

   work product or any other claim of privilege or immunity from discovery shall be identified by

   the producing Party in a privilege log, which the producing party shall produce in an electronic

   format that allows text searching and organization of data, consistent with Fed. R. Civ. P.

   26(b)(5). An email thread contained within a single document need only be recorded once on the




                                                    4
Case 1:19-cv-01870-RM-GPG Document 106
                                   103 Filed 07/16/20
                                             07/15/20 USDC Colorado Page 5 of 12




   producing Party’s privilege log, even if a privilege is asserted over multiple portions of the

   thread. Privilege log identification is not required for communications exchanged between the

   producing Party and their litigation counsel or among counsel for the producing Party after the

   date of filing of this action.

           10.     For each document for which a producing Party asserts that a privilege applies,

   the producing Party shall include in the privilege log the information required by Fed. R. Civ. P.

   26(b)(5), including the following: (a) a statement of the privilege(s) or protection(s) asserted as

   the basis for withholding such document or portion of such documents; (b) the date of the

   document or communication; (c) the identity of its author and/or signatories and to whom it was

   sent; (d) whether the asserted privilege(s) also apply to any attachments; (e) an indication of all

   authors, signatories or recipients of the document who are attorneys; (f) a statement as to whether

   the entire document has been withheld or whether only a portion has been withheld and redacted,

   and the Bates number of the redacted document; and (g) a description of the withheld document,

   communication or tangible thing in a manner that, without revealing information claimed

   privileged or protected, will enable a Party to assess the validity or efficacy of the privilege or

   protection claimed.

           11.     Notwithstanding a claim of privilege or protection, any purportedly privileged

   document containing responsive and non-privileged matter shall: (a) be produced with the

   purportedly privileged portion redacted, with the redacted portion indicated on the document

   itself, and (b) listed on the privilege log to be provided above.

           12.     In the event that a producing Party claims that it inadvertently failed to designate

   any production materials or other information as privileged, work product or other protected

   materials, it shall promptly notify the adverse Parties to whom such material was produced or




                                                     5
Case 1:19-cv-01870-RM-GPG Document 106
                                   103 Filed 07/16/20
                                             07/15/20 USDC Colorado Page 6 of 12




   disclosed of the producing Party’s intent to assert a claim of privilege, work product or other

   protection over such materials.

                   (a) Upon such notice, the receiving Party, if it intends to challenge the

          designation of the document(s), shall promptly inform the producing Party of its intent to

          challenge the designation, and shall immediately sequester and refrain from using or

          referring to any copies of the document(s) pending the Producing party’s motion and the

          Court’s resolution of such motion. The Producing party shall, within 14 days after

          receipt of the receiving Party’s challenge, file a motion to designate the produced

          material as privileged, work product or other protected materials and to require the return

          of such material.

                   (b) If the receiving Party does not intend to challenge the designation of the

          document(s), the receiving Party shall so notify the Producing party and shall promptly

          refrain from further copying or distribution of the subject materials and shall promptly

          return or destroy all copies of the subject materials.

                   (c) Where the Parties agree, or the Court orders, that an inadvertently produced

          document is protected by the attorney-client privilege, work product doctrine or other

          protection, and such document was originally produced in electronic format on media

          containing production materials that are not subject to any exemption from production,

          the producing Party shall promptly provide replacement production to the receiving

          Party.

                   (d) Subject to the foregoing procedure, the inadvertent production by any

          producing Party, whether in this action or in any other proceedings, of materials subject

          to a claim of privilege, work product or other protection shall not, solely as a result of




                                                     6
Case 1:19-cv-01870-RM-GPG Document 106
                                   103 Filed 07/16/20
                                             07/15/20 USDC Colorado Page 7 of 12




          such production, result in a waiver of any such protection in this action or any other

          action for the produced materials or for any other privileged or immune materials

          containing the same or similar subject matter. Whether a waiver occurred in this action,

          or in any other action, shall be decided by the court presiding over such action before

          such produced materials can be used by the receiving party. Subject to and until such

          court determination, the fact of production of a document in this action may not be used

          as basis for arguing in any other proceeding that a claim of privilege, work product or

          other protection has been waived as to that document.

          13.     Nothing in this Protective Order shall relieve counsel for any receiving Party of

   any existing duty or obligation, whether established by case law, rule of Court, regulation or

   other source, to return, and not to review, any privileged, work product or other protected

   materials without being requested by the producing Party to do so. Rather, in the event a

   receiving Party becomes aware that it is in possession of what appears to be an inadvertently

   produced privileged or protected document, then counsel for the receiving Party shall

   immediately: (a) cease any further review of that document; and (b) notify the producing Party of

   the apparent inadvertent production, inquiring whether the producing Party intended for the

   document to be produced. In the event the producing Party confirms the inadvertent production

   of the privileged or protected document, the receiving Party shall promptly return or destroy all

   copies of the inadvertently produced privileged document in its possession and take reasonable

   steps to retrieve all copies of the inadvertently produced privileged documents distributed to

   other counsel or non-parties. Alternatively, if the receiving Party intends to contest the claim of

   privilege or protection from production, the receiving Party shall promptly sequester the




                                                    7
Case 1:19-cv-01870-RM-GPG Document 106
                                   103 Filed 07/16/20
                                             07/15/20 USDC Colorado Page 8 of 12




   inadvertently produced privileged document, and shall take reasonable steps to retrieve or

   sequester all copies distributed to other persons or non-parties.

           14.     If a Party seeks to restrict an adverse Party from filing a document containing

   Confidential information with the Court, it shall file a motion in compliance with applicable law,

   including Local Civil Rule 7.2. This Protective Order does not apply to the use of Confidential

   documents or information at a court hearing or trial. Pursuant to applicable law, a Party may

   seek further protections from the Court against the disclosure of Confidential documents or

   information at a hearing or at trial.

           15.     Any Party may object to the designation of any information designated as

   Confidential. Any such document shall be treated as designated until the objection is resolved

   unless there is undue delay by the designating Party in filing a motion to preserve such

   designation. If the objection to designation is not agreed to following prompt good faith meet and

   confer discussions that shall not exceed 21 days absent exceptional circumstances, the Party

   seeking to treat the material as Confidential shall move the Court for appropriate relief within 14

   days, providing notice to any Party whose designation of produced documents as Confidential in

   the action may be affected. The Party asserting that the material is Confidential shall have the

   burden of proving that the information in question is within the scope of protection afforded by

   Fed. R. Civ. P. 26(c)(G).

           16.     Within 60 days of the termination of this action, including any appeals, each Party

   shall use reasonably diligent efforts to either destroy or return to the producing Party all

   Confidential documents or information produced by any other parties in this action; provided

   however, this shall not require a search of all emails to determine whether Confidential

   documents or information are contained in or attached to such emails; and provided, further,




                                                     8
Case 1:19-cv-01870-RM-GPG Document 106
                                   103 Filed 07/16/20
                                             07/15/20 USDC Colorado Page 9 of 12




   however, the restrictions contained in this Order shall continue to apply to any emails or other

   documents that contain Confidential documents or information. Each Party shall provide a

   certification as to such return or destruction within the 60-day period. However, Attorneys shall

   be entitled to retain a set of all documents filed with the Court and all correspondence generated

   in connection with the action.

           18.    Any Party may apply to the Court for a modification of this Protective Order, and

   nothing in this Protective Order shall be construed to prevent a Party from seeking such further

   provisions enhancing or limiting confidentiality as may be appropriate.

           19.    No action taken in accordance with this Protective Order shall be construed as a

   waiver of any claim or defense in the action or of any position as to the discoverability or

   admissibility of any evidence.

           20.    The obligations imposed by this Protective Order shall survive the termination of

   this action.
                15 2020
   Dated: July __,
                                                              U.S. MAGISTRATE JUDGE
                                                                 Gordon P. Gallagher

    Approved and Agreed to:

    s/ Matthew C. Ferguson Date: July 15, 2020          s/ Roger B. Kaplan Date: July 15, 2020
    By: Matthew C. Ferguson, # 25687                    By: Roger B, Kaplan
    THE MATTHEW C. FERGUSON LAW                             Philip R. Sellinger
    FIRM, P.C.                                          GREENBERG TRAURIG, LLP
    119 South Spring, Suite 201                         500 Campus Drive, Suite 400
    Aspen, CO 81611                                     Florham Park, NJ 07931-0677
    Telephone: (970) 925-6288                           Telephone: (973) 360-7900
    Facsimile: (970) 925-2273                           Facsimile: (973) 301-8410
    E-mail: matt@matthewfergusonlaw.com                 Email: KaplanR@gtlaw.com
    /s Tyler Meade Date: July 15, 2020                           SellingerP@gtlaw.com
    By: Tyler Meade                                           - and -
    THE MEADE FIRM, p.c.                                Naomi G. Beer, Esq.
    12 Funston Ave., Suite A                            GREENBERG TRAURIG, LLP
    San Francisco, CA 94129                             1144 Fifteenth Street, Suite 3300



                                                    9
Case 1:19-cv-01870-RM-GPG Document 106
                                   103 Filed 07/16/20
                                             07/15/20 USDC Colorado Page 10 of 12




    Telephone: (415) 724-9600                       Denver, Colorado 80202
    Facsimile: (415) 510-2544                       Telephone: (303) 572-6500
    E-mail: tyler@meadefirm.com                     Facsimile: (303) 572-6540
    s/ Michael J. Reiser Date: July 15, 2020        E-mail: beern@gtlaw.com
    By: Michael J. Reiser                           Attorneys for Defendants ILG, LLC, Chicago
    REISER LAW, P.C.                                Title Timeshare Land Trust, Inc., Grand
    1475 N. Broadway, Suite 300                     Aspen Lodging, LLC, HPC Developer, LLC,
    Walnut Creek, CA 94596                          HPC Owners’ Association, Inc., HV Global
    Telephone: (925) 256-0400                       Group, Inc., HV Global Management
    Facsimile: (925) 476-0304                       Corporation, and Marriott Vacations
    Attorneys for Plaintiff G.A. Resort             Worldwide Corporation
    Condominium Association, Inc.




                                               10
Case 1:19-cv-01870-RM-GPG Document 106
                                   103 Filed 07/16/20
                                             07/15/20 USDC Colorado Page 11 of 12




                                           EXHIBIT A
                                       WRITTEN ASSURANCE

           _________________________________________ declares that:

           I reside at _______________________________________ in the City of

   __________________, County of _______________, State of _________. My telephone

   number is __________________________________.

           I am currently employed by ___________________________________, located at

   _____________________________________________________, and my current job

   title is ____________________________________________________.

           I have read and believe I understand the terms of the Stipulated Protective Order Regarding

   Confidentiality of Discovery Materials (the “Protective Order”) dated _______ , 2020, filed in

   Case No. 19-cv-01870, pending in the United States District Court for the District of Colorado. I

   agree to comply with and be bound by the provisions of the Protective Order. I understand that

   any violation of the Protective Order may subject me to sanctions by the Court.

           I shall not divulge any documents, or copies of documents, designated “Confidential”

   obtained pursuant to the Protective Order, or the contents of such documents, to any person other

   than those specifically authorized by the Protective Order. I shall not copy or use such documents

   except for the purposes of this action and pursuant to the terms of the Protective Order.

           As soon as practicable, but no later than 30 days after final termination of this action,

   I shall use reasonably diligent efforts to either destroy or return to the attorney from whom I have

   received them, any documents in my possession designated Confidential, and all copies, excerpts,

   summaries, notes, digests, abstracts, and indices relating to such documents.

           I submit myself to the jurisdiction of the United States District Court for the District of

   Colorado for the purpose of enforcing or otherwise providing relief relating to the Protective Order.

                                                     1
   ACTIVE 48286914v1
Case 1:19-cv-01870-RM-GPG Document 106
                                   103 Filed 07/16/20
                                             07/15/20 USDC Colorado Page 12 of 12




   Executed on ____________           ____________________________
                 (Date)              (Signature)




                                        2
   ACTIVE 48286914v1
